             Case 1:20-cv-04492-RA Document 19 Filed 12/28/20 Page 1 of 2


                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 BASSEY B. NDEMENOH,                                               DATE FILED:

                             Plaintiff,
                                                                     20-CV-4492 (RA)
                        v.
                                                                          ORDER
 VINCENT BOUDREAU, et al.,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

       On December 21, 2020, Plaintiff filed an affirmation of service, averring that she had served

process on Defendants via FedEx delivery. Dkt. 17.

       Federal Rule of Civil Procedure 4(e) provides that an individual within the United States may be

served process “following state law for serving a summons in an action brought in courts of general

jurisdiction in the state where the district court is located or where service is made.” Fed. R. Civ. P.

4(e)(1). Although the laws of New York permit service by mail in conjunction with “delivering the

summons within the state to a person of suitable age and discretion at the actual place of business,

dwelling place or usual place of abode of the person to be served,” N.Y. C.P.L.R. § 308(2), they do not

permit service exclusively by mail unless in-person service “cannot be made with due diligence,” id.

§ 308(4). Plaintiff’s affirmation of service does not reflect that she delivered the summons and complaint

in person, and Plaintiff has made no showing that in-person service cannot be made with due diligence.

Therefore, Plaintiff has not properly served process in compliance with New York law.

       Summons were issued in this case on October 19, 2020. Dkt. 8–13. Plaintiff thus has until

January 17, 2021 to properly serve process on the Defendants. See Fed. R. Civ. P. 4(m). The Court

reminds Plaintiff that service must comply with Federal Rule of Civil Procedure 4 and N.Y. C.P.L.R.
               Case 1:20-cv-04492-RA Document 19 Filed 12/28/20 Page 2 of 2



§ 308 to be proper. The Court would also like to inform Plaintiff that free legal assistance may be

available to her should she find that she needs it. Specifically, the New York Legal Assistance Group

(“NYLAG”), which is an independent free legal clinic, may be able to assist her. Plaintiff can reach

NYLAG by calling (212) 613-500 or emailing info@nylag.org.

         The Clerk of Court is respectfully directed to mail a copy of this order to Plaintiff.

SO ORDERED.

Dated:      December 28, 2020
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge




                                                          2
